MCDONALD, J.,
dissenting. The majority orders a new trial because the plaintiff was prevented from testifying about what she believes she would have done if she had been told of her pregnancy six weeks before she actually learned of it. There was evidence that the defendant did not uncover the plaintiffs condition upon examination in April, 1993, when the plaintiff was, in fact, fifteen or sixteen weeks pregnant, and that the plaintiff was first told of her pregnancy in June, 1993, by another doctor. The plaintiff testified that she then decided to carry her child, Molly, to term because an ultrasound examination revealed a baby with a perfectly closed spinal column, ten fingers and ten toes. There was no evidence, however, establishing whether an examination six weeks earlier would have revealed the same condition. Testimony concerning what the plaintiff would have done, therefore, would have been patently speculative, calling for an opinion based upon unknown, hypothetical circumstances. The plaintiff has never disputed that this question called for speculation. I would hold that the trial court properly barred the plaintiff from answering this question.
“Under the Federal Rules of Evidence, speculative opinion testimony by lay witnesses — i.e., testimony not based upon the witness’s perception — is generally considered inadmissible.” Washington v. Dept. of Transportation, 8 F.3d 296, 300 (5th Cir. 1993). In Washington, the court upheld the trial court’s exclusion of the testimony of the plaintiff, a lay witness, “as to what he would have done had he seen the warning label [on a vacuum because] such testimony would not have been based upon [the plaintiffs] perception, but upon his self-serving speculation . . . .” (Emphasis in original.) Id. “Rule 701 [of the Federal Rules of Evidence] limits opinion testimony of a lay witness allowing it only when it is rationally based on the perception of the witness.” (Internal quotation marks omitted.) *835Kloepfer v. Honda Motor Co., Ltd., 898 F.2d 1452, 1459 (10th Cir. 1990), quoting Messenger v. Bucyrus-Erie Co., 507 F. Sup. 41, 43 (W.D. Pa. 1980), aff'd, 672 F.2d 903 (3d Cir. 1981), cert. denied, 455 U.S. 944, 102 S. Ct. 1441, 71 L. Ed. 2d 656 (1982). In Kloepfer, the Tenth Circuit Court of Appeals found that the testimony of the plaintiff, a lay witness, offered on whether she would have obeyed a “proper” all-terrain vehicle warning, “was not based on any of [her] ‘perceptions’ nor was it helpful to a clear understanding of [her] testimony— Even expert testimony may not be admitted into evidence if the opinion is based on mere conjecture.” (Internal quotation marks omitted.) Kloepfer v. Honda Motor Co., Ltd., supra, 1459, quoting Messenger v. Bucyrus-Erie Co., supra, 43. The court in Kloepfer agreed with the defendant “that the [trial] court was well within its discretion in refusing to allow [the plaintiff] to make speculative and self-serving statements to the effect that had a different warning been on the vehicle, she would not have allowed her six-year-old son to ride it.” Kloepfer v. Honda Motor Co., Ltd., supra, 1459.
In this case, when the trial court asked the plaintiffs counsel whether the question would call for speculation, counsel did not dispute that it would. The plaintiff, in her brief submitted to this court, does not deny that the question would have called for speculation. Rather, the plaintiff now argues that, because of necessity, she should have been allowed to testify about what she believes she would have done had she learned of her pregnancy in April. The plaintiff claims that the trial court’s ruling as to that question took from her the only means of proving that the defendant’s alleged negligence, including his failure to diagnose the plaintiffs pregnancy in April, caused her to forgo an abortion at that time, resulting in the birth of Molly. The plaintiff did not distinctly raise this claim in the trial court and *836it should not be considered on appeal to this court.1 Practice Book § 60-5; see, e.g., State v. Baldwin, 224 Conn. 347, 367, 618 A.2d 513 (1993); Statewide Grievance Committee v. Friedland, 222 Conn. 131, 146-47, 609 A.2d 645 (1992); Commission on Hospitals & Health Care v. Lakoff, 214 Conn. 321, 335, 572 A.2d 316 (1990); Kolenberg v. Board of Education, 206 Conn. 113, 121, 536 A.2d 577, cert. denied, 487 U.S. 1236, 108 S. Ct. 2903, 101 L. Ed. 2d 935 (1988); Persico v. Maher, 191 Conn. 384, 403, 465 A.2d 308 (1983); C & H Enterprises, Inc. v. Commissioner of Motor Vehicles, 176 Conn. 11, 16, 404 A.2d 864 (1978); Bigionti v. Argraves, 152 Conn. 700, 701, 204 A.2d 408 (1964).
Furthermore, the plaintiff made no offer of proof as to what her answer would have been. The plaintiff would have us assume that her answer would have been that she would have had an abortion. Whether the plaintiff had any then existing belief about what she would have done and what that action would have been is, however, entirely unknown based on the record. Any prejudice to the plaintiff is, therefore, a matter of speculation. “It is the appellant’s burden to ensure that we are provided with an adequate appellate record to *837support [her] claim of error. Barra v. Ridgefield Card & Gift Gallery, Ltd., 194 Conn. 400, 407, 480 A.2d 552 (1984). . . . Under the circumstances outlined above, if [the plaintiff] wished to preserve this claim of error for appellate review, [s]he should have presented an offer of proof. . . .
“The significant gap in the record . . . limits our review and presents obstacles to reviewing the [plaintiffs] claim of error on this appeal. . . . We will not base a claim of error on an assumption that the trial court acted incorrectly. . . . Without an adequate record to review the ruling of the trial court, this court must assume that the trial court acted properly.” (Citations omitted; internal quotation marks omitted.) State v. Conrad, 198 Conn. 592, 597-98, 504 A.2d 494 (1986).
I, therefore, would conclude that a new trial is not required.
I also do not agree with the majority’s extension of Ochs v. Borelli, 187 Conn. 253, 445 A.2d 883 (1982), to provide damages to parents for the birth and raising of a perfectly healthy child and, by implication, for the lost opportunity to have an abortion as a result of a defendant’s malpractice. The allowance of such damages is a matter of public policy more properly within the power of the legislature. See In re Baby Z., 247 Conn. 474, 533, 724 A.2d 1035 (1999) (McDonald, J., concurring); see also Hickman v. Group Health Plan, 396 N.W. 2d 10, 15 (Minn. 1986) (upholding Minnesota legislation prohibiting wrongful birth suits).
Since the majority undertakes to establish public policy, I believe it should be sound public policy. The jury properly was given the opportunity to award damages to the plaintiff as a severely ill mother for her having to carry and raise Molly. The majority now holds that a perfectly healthy parent may recover damages for the costs of raising a normal, healthy child. This holding is *838neither necessary to the resolution of this case nor acceptable law. A substantial majority (thirty) of state courts has rejected an award of such damages. E.g., Boone v. Mullendore, 416 So. 2d 718, 721 (Ala. 1982); Wilbur v. Kerr, 275 Ark. 239, 244, 628 S.W.2d 568 (1982); Coleman v. Garrison, 349 A.2d 8, 11-12 (Del. 1975); Flowers v. District of Columbia, 478 A.2d 1073, 1077-78 (D.C. App. 1984); Fassoulas v. Ramey, 450 So. 2d 822, 823-24 (Fla. 1984); Fulton-DeKalb Hospital Authority v. Graves, 252 Ga. 441, 444, 314 S.E.2d 653 (1984); Cock-rum v. Baumgartner, 95 Ill. 2d 193, 200, 447 N.E.2d 385, 69 Ill. Dec. 168, cert. denied sub nom. Raja v. Michael Reese Hospital, 464 U.S. 846, 104 S. Ct. 149, 78 L. Ed. 2d 139 (1983); Garrison v. Foy, 486 N.E.2d 5, 9 (Ind. App. 1985); Nanke v. Napier, 346 N.W.2d 520, 522 (Iowa 1984); Byrd v. Wesley Medical Center, 237 Kan. 215, 225, 699 P.2d 459 (1985); Schork v. Huber, 648 S.W.2d 861, 863 (Ky. 1983); Pitre v. Opelousas General Hospital, 530 So. 2d 1151, 1162 (La. 1988); Macomber v. Dillman, 505 A.2d 810, 813 (Me. 1986); Hitzemann v. Adam, 246 Neb. 201, 207, 518 N.W.2d 102 (1994); Szekeres v. Robinson, 102 Nev. 93, 95, 715 P.2d 1076 (1986); Kingsbury v. Smith, 122 N.H. 237, 242-43, 442 A.2d 1003 (1982); P. v. Portadin, 179 N.J. Super. 465, 471, 432 A.2d 556 (1981); O’Toole v. Greenberg, 64 N.Y.2d 427, 432, 477 N.E.2d 445, 488 N.Y.S.2d 143 (1985); Jackson v. Bumgardner, 318 N.C. 172, 182, 347 S.E.2d 743 (1986); Johnson v. University Hospitals of Cleveland, 44 Ohio St. 3d 49, 58, 540 N.E.2d 1370 (1989); Morris v. Sanchez, 746 P.2d 184, 188 (Okla. 1987); Mason v. Western Pennsylvania Hospital, 499 Pa. 484, 487, 453 A.2d 974 (1982); Smith v. Gore, 728 S.W.2d 738, 751 (Tenn. 1987); Terrell v. Garcia, 496 S.W.2d 124, 125, 128 (Tex. Civ. App. 1973, writ ref'd n.r.e.), cert. denied, 415 U.S. 927, 94 S. Ct. 1434, 39 L. Ed. 2d 484 (1974); C.S. v. Nielson, 767 P.2d 504, 516 (Utah 1988); Miller v. Johnson, 231 Va. 177, 186, 343 S.E.2d 301 (1986); *839McKernan v. Aasheim, 102 Wash. 2d 411, 419-21, 687 P.2d 850 (1984); James G. v. Caserta, 332 S.E.2d 872, 878 (W. Va. 1985); Rieck v. Medical Protective Co., 64 Wis. 2d 514, 518-20, 219 N.W.2d 242 (1974); Beardsley v. Wierdsma, 650 P.2d 288, 292-93 (Wyo. 1982). The rationale of these decisions is that these damages are based on an uncertain, speculative, unrealistic and intolerable formula. This case illustrates the soundness of these decisions. There is only one plaintiff, Molly’s mother, yet both the plaintiff and Molly’s father are responsible for her support and upbringing. The formula would require computing what contribution, in economic terms, could be expected of the plaintiff and what benefit she could expect to receive from Molly in the future in view of the plaintiffs unfortunate illness. Uncertainty and speculative factors are inherent in the formula and it is intolerable. As Justice Francis P. O’Connor stated in his dissent in Burke v. Rivo, 406 Mass. 764, 551 N.E.2d 1 (1990): “The inquiry would be intolerable because it would require a determination of whether the child represents a [net] loss to his or her parents.” Id., 774 (O’Connor, J., dissenting). That the child represents a net loss is the measure of damages that this court approved in Ochs.
The adverse effect on the child learning of a claim, that she represented a net loss to her parent and that, perhaps, she would have been aborted were it not for the defendant’s negligence surely should be avoided as a matter of “humane and common sense” public policy. Kingsbury v. Smith, supra, 122 N.H. 243.
Accordingly, I respectfully dissent.

 The objection the plaintiff raised at trial was that she believed the trial court had relieved her of the burden of presenting proof as to what she would have done had she learned of the pregnancy in April. At trial, the plaintiffs counsel asked the plaintiff the following question: “Now, if [the defendant] had told you, had discovered in April of 1993, that you were pregnant, what do you believe you would have done?” The defendant objected to the question as calling for speculation. The court then asked the plaintiffs counsel: “Doesn’t it?” The plaintiffs counsel replied: “Well that’s fine. As long as I’m not held to a burden of having to establish that then . . . .” The court interrupted to state: “Nah. No colloquy. Objection is sustained.”
The plaintiff argued in her motion to set the verdict aside that she no longer carried the burden of proving what she would have done had she known she was pregnant in April. The plaintiff, thus, never distinctly argued that the court took from her the only means of proving what she would have done.